959 A.2d 1007 (2008)
289 Conn. 940
STATE of Connecticut
v.
Kenneth E. FAUSEL.
No. 18249.
Supreme Court of Connecticut.
Decided October 20, 2008.
Bruce R. Lockwood, senior assistant state's attorney, in support of the petition.
Steven B. Rasile, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 109 Conn.App. 820, 953 A.2d 891 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's suppression ruling that the police were justified in entering the defendant's house without a warrant?"
The Supreme Court docket number is SC 18249.